          Case 2:20-cv-00418-MWF-JPR Document 22 Filed 03/22/21 Page 1 of 2 Page ID #:466



                  1   RYAN H. CROSNER, CA Bar No. 278418
                      ryan.crosner@ogletree.com
                  2   DAVID M. GRUEN, CA Bar No. 260209
                      david.gruen@ogletree.com
                  3   OGLETREE, DEAKINS, NASH,                                             J S -6
                      SMOAK & STEWART, P.C.
                  4   400 South Hope Street, Suite 1200
                      Los Angeles, CA 90071
                  5   Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                  6
                      Attorneys for Defendant
                  7   CBC RESTAURANT CORP.
                  8
                                             UNITED STATES DISTRICT COURT
                  9
                                        CENTRAL DISTRICT OF CALIFORNIA
              10
                      TAMEKA HARZALLAH, an                    Case No. 2:20-cv-00418-MWF-JPR
              11 individual,
                                                              ORDER RE: JOINT STIPULATION
              12                Plaintiff,                    TO REMAND ACTION TO STATE
                                                              COURT
              13
                           v.
                                                              Complaint Filed: April 5, 2019
              14                                              Trial Date:       August 10, 2021
                 CBC RESTAURANT CORP. d/b/a                   District Judge: Hon. Michael W.
              15 CORNER BAKERY CAFÉ, a                                          Fitzgerald
                 Delaware corporation; JENNY [LAST                              Courtroom 5A, First St.
              16 NAME UNKNOWN], an individual;                Magistrate Judge: Hon. Jean P. Rosenbluth
                 and DOES 1 through 50, inclusive,                              Courtroom 540, Roybal
              17
                                Defendants.
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

                                                                             Case No. 2:20-cv-00418-MWF-JPR
LA20CV00418-
MWF-O [21] docx                 ORDER RE: JOINT STIPULATION TO REMAND ACTION TO STATE COURT
          Case 2:20-cv-00418-MWF-JPR Document 22 Filed 03/22/21 Page 2 of 2 Page ID #:467



                  1                                           ORDER
                  2         The Court has reviewed the parties’ joint stipulation to remand this action to the
                  3   Superior Court of California, County of Los Angeles.
                  4         The Court having reviewed the stipulation and good cause appearing, orders as
                  5   follows:
                  6         1. The parties’ stipulation is approved.
                  7         2. All dates and deadlines are hereby vacated and the above-entitled lawsuit is
                  8              hereby remanded to the Superior Court of the State of California, County of
                  9              Los Angeles.
              10            3. Each party shall bear its own attorneys’ fees and costs with respect to the
              11                 removal and subsequent remand of this action pursuant to this stipulation
              12                 and order, although this stipulation shall not preclude the parties from
              13                 recovery of attorneys’ fees and costs incurred while this Action was pending
              14                 before this Court in a potential future application for attorneys’ fees and
              15                 costs.
              16

              17            IT IS SO ORDERED.
              18

              19

              20 DATED: March 22, 2021

              21
                                                              MICHAEL W. FITZGERALD
                                                              United States District Judge
              22

              23                                                                                        46416623.1

              24

              25

              26

              27

              28

LA20CV00418-
                                                                  2              Case No. 2:20-cv-00418-MWF-JPR
MWF-O [21] docx                     ORDER RE: JOINT STIPULATION TO REMAND ACTION TO STATE COURT
